1    Deverie J. Christensen, NV Bar No. 6596
     deverie.christensen@jacksonlewis.com
2    Christopher J. Stevens, Admitted Pro Hac Vice
     christopher.stevens@jacksonlewis.com
3    JACKSON LEWIS P.C.
     300 S. Fourth Street, Suite 900
4    Las Vegas, NV 89101
     Tel: 702.921.2460
5
     Susan N. Eisenberg, Admitted Pro Hac Vice
6    Florida State Bar No. 600393
     COZEN O’CONNER
7    Southeast Financial Center
     200 South Biscayne Blvd., Suite 300
8    Miami, FL 33131
     Tel: (305) 704-5941
9    Email: seisenberg@cozen.com
10   Attorneys for Defendant
     Desert Palace LLC, dba Caesars Palace – Las Vegas
11
                                    UNITED STATES DISTRICT COURT
12
                                           DISTRICT OF NEVADA
13
     MICHAEL D’AMORE, ADAM BYCINA, and                     Case Number: 2:18-cv-01990-JCM-VCF
14   RICHARD D’HONDT, on behalf of themselves,
     and all others similarly situated,
15                                                         JOINT STIPULATION AND ORDER TO
                           Plaintiffs,                     EXTEND TIME FOR PARTIES TO FILE
16   v.                                                    DISCOVERY PLAN AND SCHEDULING
17   CAESARS ENTERPRISE SERVICES, LLC,                     ORDER [FRCP 26(f)]
     CAESARS ENTERTAINMENT
18   CORPORATION, and DOES 1 through 50,                   (First Request)
     inclusive,
19
                           Defendants.
20
21          The parties, by and through their respective counsel of record, hereby stipulate and agree
22   to extend the time for the parties to file a joint Discovery Plan and Scheduling Order pursuant to
23   Rule 26(f) of the Federal Rules of Civil Procedure.
24          The Court issued an Order on December 16, 2019, granting in part and denying in part
25   Defendant’s Motion to Dismiss.      (ECF No. 61).        The Court’s prior Minute Order staying
26   discovery in this case requires the Parties to submit a new Discovery Plan and Scheduling Order
27
28
1    within two-weeks after the Court’s Order on Defendant’s Motion to Dismiss. (ECF No. 59)

2    Thus, a Discovery Plan and Schedule Order is due on December 30, 2019, in this class action

3    case.

4            Due to prearranged travel and vacations with families during the year-end holidays, as

5    well as calendar conflicts in early January 2020, the parties have scheduled a Rule 26(f)

6    conference on the earliest available date to prepare a new Discovery Plan and Scheduling Order,

7    on January 14, 2020. Accordingly, the parties request an extension to permit the parties time to

8    complete the conference on January 14, 2020 and to submit a new proposed Discovery Plan and

9    Schedule Order one week later, on January 21, 2020.

10           The parties stipulate to an extension from December 30, 2019 up to and including

11   January 21, 2020 to file their proposed joint Discovery Plan and Scheduling Order.

12           Additionally, Defendant’s response to the First Amended Complaint (ECF No. 50) is

13   currently due December 30, 2019, two weeks following the date of the Court’s December 16,

14   2019 Order. Considering the intervening Holidays and scheduled Rule 26(f) Conference on

15   January 14, 2020, the parties have also stipulated to extend the deadline for Defendant to respond

16   to the First Amended Complaint to January 21, 2020.

17   ///

18   ///

19   ///

20   ///

21   ///

22
23
24
25
26
27
28
1             This stipulation and order is sought in good faith and not for the purpose of delay. No

2    prior request for an extension of time has been made to submit this joint discovery plan since the

3    Court’s Order was entered on December 16, 2019.

4             Dated this 24th day of December, 2019.

5    LEON GREENBERG, P.C.                                JACKSON LEWIS P.C.
6    /s/ Malgorzata Realin                               /s/ Deverie J. Christensen
     Leon M. Greenberg, NV Bar No. 8094                  Deverie J. Christensen, NV Bar No. 6596
7    Dana Sniegocki, NV Bar No. 11715                    Christopher Stevens, Admitted Pro Hac Vice
     2965 South Jones Boulevard, Suite E–3               JACKSON LEWIS P.C.
8    Las Vegas, NV 89146                                 300 S. Fourth Street, Suite 900
                                                         Las Vegas, NV 89101
9    David Markham, Admitted Pro Hac Vice
     Malgorzata Realin, Admitted Pro HacVice             Susan N. Eisenberg, Admitted Pro Hac Vice
10   THE MARKHAM LAW FIRM                                Florida State Bar No. 600393
     750 B Street, Suite 1950                            COZEN O’CONNER
11   San Diego, CA 92101                                 Southeast Financial Center
                                                         200 South Biscayne Blvd., Suite 300
12   Attorneys for Plaintiffs                            Miami, FL 33131
     Michael D’Amore, Adam Bycina, and
13   Richard D’Hondt                                     Attorneys for Defendant
                                                         Desert Palace LLC, dba Caesars Palace –
14                                                       Las Vegas
15
16                                                ORDER
17                                                IT IS SO ORDERED.
18
19                                                U.S. Magistrate Judge
                                                          December 27, 2019
20                                                Dated:
21   4825-9360-0431, v. 3

22
23
24
25
26
27
28
